Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication received 2/4/2021. Claims 1-20 are allowed and claims 1, 10, and 19 are the independent claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or render an obviousness of receiving a request message identifying a behavior; and a processor configured to identifying, via a message broker, a running instance of a digital twin that subscribes to the behavior based on an advertisement in an object attached to an executable template of the digital twin, and identifying a component of the digital twin to which the behavior applies based on a position of the executable template at which the behavior is attached, determining input parameters of the behavior from the request message, and generating an executable script for performing the behavior at the component within the running instance of the digital twin based on the input parameters, as required by the independent claims. 

The prior art of record (Song et al. US PG Pub. 2016/0247129 A1, Werner et al. US PG Pub. 2008/014609 A1, McIntyre et al. US PG Pub. 2003/0009253 A1, and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/DOUGLAS M SLACHTA/Examiner, Art Unit 2193